Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scratch detection element” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 9 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6150927 to Nesbitt (“Nesbitt”).

Regarding claim 1, Nesbitt teaches a vehicle scratch detection system (col. 1, lines 40 – 47), comprising: a scratch detection element disposed on a vehicle body and capable of detecting a scratch of the vehicle body (col. 3, lines 19 – 36); a control unit (50; see fig. 7 or 8) configured to be capable of analyzing (through analyzer 34/36) and processing detection information of the scratch detection element and determining information related to a scratch (col. 4, line 43 – col. 5, line 2; col. 6, lines 38 - 49 at least); and an alarm device (item 51 in fig. 7), wherein the control unit is capable of triggering the alarm device (44) to send an alarm signal according to a result of the analyzing and processing of the detection information (as illustrated in fig. 6; note col. 7, lines 3 – 26 at least).

Regarding claim 2, Nesbitt’s teaching, wherein the information related to the scratch comprises: whether a scratch occurs, a scratch position, a scratch strength and/or a scratch area (a scratch occurs in Nesbitt when sudden changes in the resistance of the sensors are detected when monitored by control unit 50; note col. 7, lines 13 – 22 at least).

Regarding claim 3, Nesbitt’s teaching further comprising: a camera (reporting device), wherein the control unit is configured to be capable of triggering the camera according to said information related to the scratch so as to record a corresponding real-time scratch scene (see fig. 6, item 51 includes cameras; col. 3, lines 6 – 18; col. 5, lines 22 – 34 at least).

Regarding claim 4, Nesbitt’s teaching, further comprising a storage device (memory 61), wherein the information related to the scratch, a result of said analyzing and processing and/or the recorded real-time scratch scene, is stored in the storage device (col. 5, line 53 – col. 6, line 6; col. 7, lines 59 – 65).

Regarding claim 5, Nesbitt’s teaching, wherein the scratch detection element is a scratch detection film (col. 1, lines 31 – 39 at least).

Regarding claim 9, Nesbitt’s teaching, wherein the scratch detection film is applied to the vehicle body when the vehicle body is manufactured or is installed or modified afterwards (the film is integral part of the vehicle; see figs. 5 and 7 at least).

Regarding claim 10, Nesbitt’s teaching, wherein the alarm signal is transferred to a driver or passenger within an automobile through a human-machine interface or is transmitted to a cloud server or a remotely related person in a wireless transmission (radio transmission) manner (as illustrated in figs. 3, 4, 6, and 7; col. 2, lines 3 – 8; col. 7, lines 3 – 30).  

Regarding claim 11, Nesbitt’s teaching, wherein the human-machine interface is a sound (abstract);  light, or image interface, and the wireless transmission is carried out via a mobile network (fig. 7 at least), WiFi, or Bluetooth (col. 1, lines 21 – 30, 41 – 47).

Regarding claim 12, Nesbitt’s teaching, wherein the alarm signal is transferred to a driver or passenger within an automobile through a human-machine interface or is transmitted to a cloud server or a remotely related person in a wireless transmission (radio transmission) manner (as illustrated in figs. 3, 4, 6, and 7; col. 2, lines 3 – 8; col. 7, lines 3 – 30).

Regarding claim 13, Nesbitt’s teaching, wherein the alarm signal is transferred to a driver or passenger within an automobile through a human-machine interface or is transmitted to a cloud server or a remotely related person in a wireless transmission (radio transmission) manner (as illustrated in figs. 3, 4, 6, and 7; col. 2, lines 3 – 8; col. 7, lines 3 – 30).

Regarding claim 14, Nesbitt teaches a vehicle comprising a vehicle scratch detection system (see figs. 5 and 7 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt as applied to claim1 and 5 above, and further in view of U.S. Pub. No. 20130061679 A1 to Steckel (“Steckel”).

As discussed above, Nesbitt teaches all of the limitations of base claims 1 and 5, but is not explicit on applying the scratch detection film to a lower portion of the vehicle body (cl. 6), or to front and rear fenders of the vehicle, exterior trim panels of vehicle doors, a side of a trunk lid and/or exterior trim panels of front and rear bumpers (cl. 7), or wherein the scratch detection film is a pressure-sensitive film or a piezoelectric film, such that when the pressure-sensitive film or piezoelectric film, which is energized, is subjected to an external force so as to be deformed, a current thereof varies, and a current variation signal is transmitted to the control unit (cl. 8).

However, Steckel teaches, in the same field of endeavor of detecting scratch in vehicle, applying the scratch detection film to a lower portion of the vehicle body (vehicle bumper or fender), exterior trim panels, a pressure sensitive piezoelectric film (note ¶¶0001, 0014, 0019, 0022, 0030, 0033 at least). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Nesbitt’s teaching by including applying the scratch detection film to a lower portion of the vehicle body (vehicle bumper or fender), exterior trim panels, a pressure sensitive piezoelectric film as evidenced by Steckel in order to enhance vehicle scratch detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663